McCOMB, J.
From a judgment in favor of defendant after trial before a jury in an action to recover damages for personal injuries resulting from an automobile accident, plaintiff appeals.
The evidence being viewed in the light most favorable to defendant (respondent) discloses that at about 11 a.m. on November 21, 1948, plaintiff was riding with her husband in an automobile, in an easterly direction on Ventura Boulevard about 200 feet west of its intersection with Beverly Glen, at a speed of approximately 30 miles per hour.
At the same time defendant was driving in a westerly direction on Ventura Boulevard east of the intersection at a speed of about 15 miles per hour. Defendant gave a signal for a left turn and after two cars had passed through the intersection in an easterly direction he proceeded to turn left through the intersection.
The car in which plaintiff was riding, without reduction of speed, proceeded into the intersection swerving a bit to the right. When defendant realized that this car was not going to stop he applied his brakes, striking the left rear fender of the automobile containing plaintiff, causing her serious personal injury.
Plaintiff’s sole contention is that the evidence is insufficient to support a judgment for defendant.
This contention is devoid of merit. It is obvious from the facts related above which were sustained by the evidence that the jury’s implied finding that defendant was not negligent in the operation of his car finds ample support.
Affirmed.
Moore, P. J., concurred.